DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Response to Election/Restriction for application 17505523 filed on 10/20/2022. Claims 1-19 are presented for examination.

Election/Restrictions
Applicant's election of Species 1 corresponding to claims 1-7, 14 and 17-19 in the reply filed on 10/20/2022 is acknowledged.  
Claim 1 is allowable. The restriction requirement among species 1, 2 and 3, as set forth in the Office action mailed on 08/23/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/23/2022 is fully withdrawn.  Claims 8-13, 15 and 16, directed to species 2 and 3 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2020-0135087, filed in Korea on 10/19/2020, has been received.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US Patent Pub. No. 2015/0154908 A1)
Regarding claim 19, Nam teaches a system (Nam, Fig. 4) comprising:
a display panel (Nam, Fig. 4, display panel 10);
a driver integrated circuit (Nam, Figs. 4 and 6, data driving circuit 12 and timing controller 11) including:
a driving voltage generation circuit configured to supply display data voltage to the display panel through a plurality of data lines (Nam, Figs. 4 and 6, DAC inside data driving circuit 12; Nam [0056], DAC generate image display data voltage Vdata); and
a sensing circuit coupled to the display panel, the sensing circuit configured to generate digital sensing result data (Nam, Figs. 4 and 6, ADC inside data driving circuit 12 with SW1, SW2 and Vpre; Nam [0056], ADC convert analog sensing voltage into digital value Vsen), the sensing circuit including:
a sensing channel terminal coupled to a sensing line of the display panel (Nam, Figs. 4 and 6, sensing voltage readout line 14B);
a switch configured to selectively couple/decouple a reference voltage to/from the sensing channel terminal (Nam, Figs. 4 and 6, initialization switch SW1); and
a sampling circuit configured to sense a change in voltage on the sensing line from the reference voltage in a vertical blank period in which the switch is turned off (Nam, Figs. 4 and 6, timing controller 11; Nam, [0057], Vsen is supplied to timing controller 11; Nam, Fig. 7, Tsen and Tsam are both when SPRE is off, which turns off SW1; Nam, [0011] and [0071], sensing of mobility of TFT can be done during vertical blank period); and
a compensation integrated circuit configured to generate corrected video data based on the digital sensing result data (Nam, Figs. 4 and 6, timing controller 11; Nam [0056], timing controller may supply data which includes digital compensation data of the image data).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a display with sensing circuit which sense the defects/variations in a display panel, including both a short-circuit of the electrodes in the display panel and the driving characteristics of the pixels in the display panel. A search was performed and yielded closest prior art reference Lee et al. (US Patent Pub. No. 2019/0340966 A1). Lee teaches similarly detecting a short circuit of the electrodes in a display panel in a vertical blank period (Lee, [0084], supplying a specific voltage to data line and detect a voltage change in blank period; Lee, [0114], detection of short-circuit in a vertical blank period). However, the specifics of the “first reference voltage” used both for image display and sensing of a change of voltage “independent of driving characteristics of the pixel”, e.g., short-circuit, in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art. It is also noted that Park (US Patent Pub. No. 2021/0104185 A1) teaches similarly sensing both pixel characteristic and short-circuit in a vertical blank period (Park, [0112]). However, Park is under the same assignee and not published before the effective filing date of the instant application, hence is an exception to prior art defined in  AIA  35 U.S.C. 102(a)(2) as provided in AIA  35 U.S.C. 102(b)(2)(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/           Primary Examiner, Art Unit 2693